Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
DETAILED ACTION
As filed, claims 1-6, 8-10, 12-15, and 17-20 are pending; of which claim 1 is amended. Claims 7, 11, 16 are cancelled.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of  claims 1-6, 8-10, 12-15, and 17, 19, 20 under 35 U.S.C. § 103 over US 2012/103790  by Krull et al. May 3, 2012 and further in view US 20050032653 is withdrawn per amendments to claims to require that the catalyst is selected from the group consisting of 1-hydroxyethanesulfonic acid, 2-hydroxyethanesulfonic acid, and aluminiummesylate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu , Huagong Shikan (2013), 27(1), 25-27 (cited in PTO-892 attached herewith).
The article by Hu teach the synthesis of tri-Bu citrate by esterification of citric acid  with butanol using 2-hydroxyethanesulfonic acid  as catalyst was studied.  Effects of reaction time, mole ratio of reactants and amount of catalyst on yield of tri-Bu citrate were investigated.  The optimum reaction condition: molar ratio of citrate acid to butanol was 1:4.5, catalyst amt. was 3.0 g/1 mol citrate acid, and reaction time was 4.0 h.  Under that condition, conversion was over 99%.  Results showed that solid acid was an efficient catalyst for the reactions with high conversion and selectivity in mild conditions (abstract).

RX(1) OF 1     A  +  3 B  ===>  C
   

    PNG
    media_image1.png
    118
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    119
    232
    media_image2.png
    Greyscale


 
RX(1)    
 
            STAGE(1)  
               CAT  98-01-1 Furfural, 107-36-8 Ethanesulfonic acid,
                    2-hydroxy-
               SOL  7732-18-5 Water
               CON  SUBSTAGE(1) 4 hours, 180 deg C
                    SUBSTAGE(2) 180 deg C -> room temperature
 
            STAGE(2)  
               RCT  A 77-92-9, B 71-36-3
               CON  4 hours, reflux
 
          PRO  C 77-94-1
          NTE  optimization study, optimized on stoichiometry, time, catalyast
               amount

The citric acid   substrate of the prior art corresponds to the claimed formula (I) wherein m is 1; R0, is OR3; R2 isC1-C6alkyl COOR3, R3 is H; R1 is COOR3; and claimed formula (II) wherein m is 1,  R1 is COOR3, R3 is H; R2 is C1-6 alkyl COOR3; and C4- alcohol substrates disclosed by the prior art correspond to the claimed C1-C36 alcohol;  citric acid recited in instant claim 3, as racemic the  mixture of isomers of instant claim 4. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The temperature of the reaction is 180°C which encompasses the claimed range of 50-220°C (instant claim 10).
 Regarding instant claim 14, the reference discuss on Table 1 the effect of catalyst amount ranging 0.10-0.50% on the reaction yield/ 
Regarding instant claim 17 the prior art discuss evaporation under reduced pressure of the solvent (1.4. page 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu , Huagong Shikan (2013), 27(1), 25-27 (cited in PTO-892 attached herewith) and  US 2012/103790 by Krull et al. May 3, 2012 (cited in by Applicants in IDS).
The article by Hu teach the synthesis of tri-Bu citrate by esterification of citric acid  with butanol using 2-hydroxyethanesulfonic acid  as catalyst was studied.  Effects of reaction time, mole ratio of reactants and amount of catalyst on yield of tri-Bu citrate were investigated.  The optimum reaction condition: molar ratio of citrate acid to butanol was 1:4.5, catalyst amt. was 3.0 g/1 mol citrate acid, and reaction time was 4.0 h.  Under that condition, conversion was over 99%.  Results showed that solid acid was an efficient catalyst for the reactions with high conversion and selectivity in mild conditions (abstract).
   
RX(1) OF 1     A  +  3 B  ===>  C
   

    PNG
    media_image1.png
    118
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    119
    232
    media_image2.png
    Greyscale

            STAGE(1)  
               CAT  98-01-1 Furfural, 107-36-8 Ethanesulfonic acid,
                    2-hydroxy-
               SOL  7732-18-5 Water
               CON  SUBSTAGE(1) 4 hours, 180 deg C
                    SUBSTAGE(2) 180 deg C -> room temperature
 

The citric acid   substrate of the prior art corresponds to the claimed formula (I) wherein m is 1; R0, is OR3; R2 isC1-C6alkyl COOR3, R3 is H; R1 is COOR3; and claimed formula (II) wherein m is 1,  R1 is COOR3, R3 is H; R2 is C1-6 alkyl COOR3; and C4- alcohol substrates disclosed by the prior art correspond to the claimed C1-C36 alcohol;  citric acid recited in instant claim 3, as racemic the  mixture of isomers of instant claim 4. The 2-hydroxyethanesulfonic acid  as catalyst recited in claim 1 and 18.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The temperature of the reaction is 180°C which encompasses the claimed range of 50-220°C (instant claim 10).
 Regarding instant claim 14, the reference discuss on Table 1 the effect of catalyst amount ranging 0.10-0.50% on the reaction yield/ 
Regarding instant claim 17 the prior art discuss evaporation under reduced pressure of the solvent (1.4. page 26).
The article by Hu exemplifies the  esterification of carboxylic acid with alcohol  mediated by 2-hydroxyethanesulfonic acid catalyst for citric acid and butanol, the prior art does not teach other examples of carboxylic acid or alcohol substrate. 
However, the ‘790 publication teach a method for producing aliphatic carbonic acid esters by reacting at least one aliphatic carboxylic acid of formula (I) R 1--COOH (I), wherein R 1 represents hydrogen or an optionally substituted aliphatic C1-50 hydrocarbon group, with at least one alcohol of formula (II) R2-(OH)n (II), wherein R2 represents an optionally substituted C1-100 hydrocarbon group and n is an integer from 1 to 10.  The preparation of ester by esterification of carboxylic acid with alcohol in the presence of acidic organic compound comprising sulfonic acid groups as  catalyst such as alkylaromatic monosulfonic acids having one or more C2-C28-alkyl radicals such as alkylaromatic monosulfonic acids having one or more C2-C28-alkyl radicals  e.g. methanesulfonic acid [0040]. 
The temperature of the reaction is limited to a maximum of 500° C which encompasses the claimed range of 50-220°C.
Regarding instant claim 13, disclosed on [0039] of the ‘790 publication is that the aliphatic carboxylic acid (I) and alcohol (II) can be reacted with one another in any desired ratios; preferably, the reaction between carboxylic acid and alcohol takes place with molar ratios of from 20: 1 to 1 :20; the equimolar amounts of carboxylic acid: alcohol are encompassed by the claimed ratio. 
Disclosed on [0046] of the ‘790 publication is that the organic catalysts is used in  0.01 to 10% by weight, preferably 0.02 to 2% by weight, of catalyst is used (instant claim 12, 14, 15).
Regarding instant claim 17 the prior art discuss the reaction is carried
out in a pressure-resistant, chemically inert tube, where the water of reaction which is formed, and possibly starting materials and, if present, solvent, lead to a buildup in pressure. When the reaction is complete, the overpressure can be used by means of decompression for volatalization and removal of water of reaction, excess starting materials, and solvent and/or for cooling the reaction product; separation of products is conducted by methods such as, phase separation, distillation, stripping, flashing and/or absorption [0075].
Example 6 on [0100] of the ‘790publication shows preparation of 2-ethylhexyl-2-hydroxypropanoate  which corresponds to ester of claimed formula (III) wherein R0 is OH; R5 is 2-ethylhexyl; m=0; R1b =CH3, R2b=H (instant claim 5) or claimed formula (IV) of instant claim 6 wherein R5 is 2-ethylhexyl, m=0; R2=H and R1 = CH3 (instant claims 5, 6) by reacting lactic acid (the elected species; corresponds to Formula (I) when R0=OR3, R1 = CH3, R2 = H, R3 = H, and m = 0 (instant claim 1; instant claim 18) and formula (II)  wherein R1 = CH3, R2 = H, and m = 0 (instant claims 2, 3, 19) with  2-ethylhexanol (alcohol of claimed formula (VI) wherein p is 1 of instant  claims 8, 9, 18) in the presence of methanesulfonic acid (instant claims 7, 11).  
Regarding the L-enantiomer configuration of carboxylic acid of instant claim 20, according to MPEP 2144.09, Section II, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Furthermore, a pure optical isomer is not patentable over the racemic mixture unless it possesses properties not possessed by the racemic mixture. See In re Anthony, 414 F.2d 1383, 162 USPQ 594.
Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to utilize carboxylic acid and alcohol as substrates for esterification reactions catalyzed by sulfonic acid catalyst and have a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to utilize the teachings of Hu regarding esterification of carboxylic acid with alcohol mediated by 2-hydroxyethanesulfonic acid as required by instant claims as esterification catalyst for additional  carboxylic acids and alcohols substrates because the prior art by the ‘790 publication  teach that  catalyst containing sulfonic acid group and at least one saturated or unsaturated, linear, branched hydrocarbon radical having 1 to 40 carbon atoms are effective catalyst for the ester formation reactions of a variety of carboxylic acid and alcohol substrates. 
The instantly claimed invention therefore corresponds to both simple substitution of one known element for another to obtain predictable results and use of known technique (esterification) to improve a similar methods or product in the same way.  There would have been a reasonable expectation of success based upon the shared field of the references.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

L117 ANSWER 2 OF 40  CASREACT  COPYRIGHT 2022 ACS on STN DUPLICATE 2
AN   165:333334  CASREACT Full-text
TI   Producing 2,3,4,5-tetrahydroxy-hexanedioic acid esters from dilactones of
     2,3,4,5-tetrahydroxy-hexanedioic acid by esterification   and use thereof
     as surface-active compd.
IN   Ohlmann, Dominik; Dierker, Markus; Busch, Stefan; Pietsch, Oliver
PA   BASF SE, Germany
SO   PCT Int. Appl., 54pp.
     CODEN: PIXXD2
DT   Patent
LA   German
FAN.CNT 1
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
PI   WO 2016131672        A1   20160825    WO 2016-EP52678         20160209
     EP 3258909           A1   20171227    EP 2016-704562          20160209
     EP 3258909           B1   20190925
     ES 2762911           T3   20200526    ES 2016-704562          20160209
PRAI EP 2015-155806            20150219     
     WO 2016-EP52678           20160209     
OS   MARPAT 165:333334; CASFORMULTNS 2016:1396584
AB   The present invention relates to a method for producing
     2,3,4,5-tetrahydroxy-hexanedioic acid esters by esterification   of the
     corresponding di-lactones of 2,3,4,5-tetrahydroxy-hexanedioic acid with
     alc., to the novel 2,3,4,5-tetrahydroxy-hexanedioic acid esters obtainable
     according to said method, and to the use thereof as a surface-active
     compd.  Thus, in a 50 mL glass vial with magnetic stirrer were
     glucarodilactone (1.0 equiv., 30 3.50 g, 20 mmol), 1-decanol (2.0 equiv.,
     9.50 g, 60 mmol) and aluminum (III) methanesulfonate (0.02 equiv., 0.13 g,
     0.4 mmol) was provided; the reaction mixt. was stirred and slowly warmed
     to 60°C, said dilactone went into soln.; after 5 h at 60°C
     the compn. of the product mixt. was detd. by gas chromatog.; anal. of the
     crude product: 24.9% 1-decanol, 19.3% glucaric acid lactone-monodecyl
     ester   35 and 50.4% glucaric acid-didecyl ester  .
RE.CNT  2     THERE ARE 2 CITED REFERENCES AVAILABLE FOR THIS RECORD
              ALL CITATIONS AVAILABLE IN THE RE FORMAT
   
   
RX(1) OF 1     2 A  +  2 B  ===>  C  +  D
   

    PNG
    media_image4.png
    131
    352
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    156
    184
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    132
    328
    media_image6.png
    Greyscale


 
RX(1)     RCT  A 826-91-5, B 112-30-1
          PRO  C 91588-25-9D, D 1992747-50-8
          CAT  91812-77-0 Methanesulfonic acid, aluminum salt
          CON  SUBSTAGE(1) room temperature -> 60 deg C
               SUBSTAGE(2) 5 hours, 60 deg C
TI   Producing 2,3,4,5-tetrahydroxy-hexanedioic acid esters from dilactones of
     2,3,4,5-tetrahydroxy-hexanedioic acid by esterification and use thereof
     as surface-active compd.
PI   WO 2016131672 A1  20160825
AI   WO 2016-EP52678  20160209
PRAI EP 2015-155806 A   20150219
AB   The present invention relates to a method for producing
     2,3,4,5-tetrahydroxy-hexanedioic acid esters by esterification of the
     corresponding di-lactones of 2,3,4,5-tetrahydroxy-hexanedioic acid with
     alc., to the novel 2,3,4,5-tetrahydroxy-hexanedioic acid esters obtainable
     according to said method, and to the use thereof as a surface-active
     compd.  Thus, in a 50 mL glass vial with magnetic stirrer were
     glucarodilactone (1.0 equiv., 30 3.50 g, 20 mmol), 1-decanol (2.0 equiv.,
     9.50 g, 60 mmol) and aluminum (III) methanesulfonate (0.02 equiv., 0.13 g,
     0.4 mmol) was provided; the reaction mixt. was stirred and slowly warmed
     to 60°C, said dilactone went into soln.; after 5 h at 60°C
     the compn. of the product mixt. was detd. by gas chromatog.; anal. of the
     crude product: 24.9% 1-decanol, 19.3% glucaric acid lactone-monodecyl
     ester 35 and 50.4% glucaric acid-didecyl ester.
ST   tetrahydroxyhexanedioate ester dilactone esterification surfactant
IT   Lactones
     RL: COS (Cosmetic use); PEP (Physical, engineering or chemical process);
     BIOL (Biological study); PROC (Process); USES (Uses)
        (2,3,4,5-tetrahydroxy-hexanedioic acid dilactones; producing
        2,3,4,5-tetrahydroxy-hexanedioic acid esters from dilactones of
        2,3,4,5-tetrahydroxy-hexanedioic acid by esterification and
        use thereof as surface-active compd.)
IT   Alcohols
     RL: RCT (Reactant); RACT (Reactant or reagent)
        (C10-16; producing 2,3,4,5-tetrahydroxy-hexanedioic acid esters from
        dilactones of 2,3,4,5-tetrahydroxy-hexanedioic acid by
        esterification and use thereof as surface-active compd.)
IT   Alcohols
     RL: RCT (Reactant); RACT (Reactant or reagent)
        (C12-18; producing 2,3,4,5-tetrahydroxy-hexanedioic acid esters from
        dilactones of 2,3,4,5-tetrahydroxy-hexanedioic acid by esterification
Conclusion
Claims 1-6, 8-10, 12-15, and 17-20 are rejected.  
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622